Pennewill, C. J.
delivering the opinion of the court:
In the above-stated case a motion has been made that judgment be refused notwithstanding the affidavit filed by the plaintiff.
It appears from an examination of the alleged book account annexed to, and filed with, the affidavit, that the said account consists principally of charges for moneys advanced to the defendant.
We gather from the affidavit, and account, that the plaintiff advanced to the defendant, from time to timé, sums of money with which the defendant was to buy peaches for the plaintiff; that the aggregate amount so advanced exceeded the aggregate amount expended by the defendant, and that the excess is due and owing from the defendant to the plaintiff.
It is well settled that money advanced, or loaned, is not properly chargeable in a book account of original entries, ,and we, therefore, sustain the motion of the defendant that judgment be refused notwithstanding the affidavit filed.